      Case 2:19-cv-00389-JTR    ECF No. 26   filed 12/22/20   PageID.1001 Page 1 of 11




 1
 2
 3
 4                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
 5
 6                                                                  Dec 22, 2020
                                                                        SEAN F. MCAVOY, CLERK
 7
 8                           UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF WASHINGTON
10
11   LESLEE H.,                                   No. 2:19-CV-00389-JTR
12
                  Plaintiff,                      ORDER GRANTING PLAINTIFF’S
13                                                MOTION FOR SUMMARY
14                      v.                        JUDGMENT AND REMANDING FOR
                                                  ADDITIONAL PROCEEDINGS
15   ANDREW M. SAUL,
16   COMMISSIONER OF SOCIAL
     SECURITY
17
18                Defendant.
19
           BEFORE THE COURT are cross-motions for summary judgment. ECF
20
     No. 16, 23. Attorney Victoria Chhagan represents Leslee H. (Plaintiff); Special
21
     Assistant United States Attorney Martha Boden represents the Commissioner of
22
     Social Security (Defendant). The parties have consented to proceed before a
23
     magistrate judge. ECF No. 7. After reviewing the administrative record and the
24
     briefs filed by the parties, the Court GRANTS Plaintiff’s Motion for Summary
25
     Judgment; DENIES Defendant’s Motion for Summary Judgment; and
26
     REMANDS the matter to the Commissioner for additional proceedings pursuant to
27
     42 U.S.C. § 405(g).
28


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 1
      Case 2:19-cv-00389-JTR       ECF No. 26    filed 12/22/20   PageID.1002 Page 2 of 11




 1                                       JURISDICTION
 2            Plaintiff filed applications for Disability Insurance Benefits and
 3   Supplemental Security Income on February 16, 2016, alleging disability since
 4   April 1, 2014, due to problems with her back, hips, neck, and migraines. Tr. 86-87.
 5   The applications were denied initially and upon reconsideration. Tr. 157-63, 168-
 6   81. Administrative Law Judge (ALJ) Stephanie Martz held a hearing on June 12,
 7   2018, Tr. 37-68, and issued a partially unfavorable decision on October 10, 2018.
 8   Tr. 16-30. Plaintiff requested review by the Appeals Council. Tr. 230-32. The
 9   Appeals Council denied Plaintiff’s request for review on September 17, 2019. Tr.
10   1-5. The ALJ’s October 2018 decision thus became the final decision of the
11   Commissioner, which is appealable to the district court pursuant to 42 U.S.C. §
12   405(g). Plaintiff filed this action for judicial review on November 13, 2019. ECF
13   No. 1.
14                                 STATEMENT OF FACTS
15            Plaintiff was born in 1963 and was 50 years old as of her alleged onset date.
16   Tr. 86. She has her high school equivalency degree and certification as a nurse
17   assistant. Tr. 50, 257. She has not worked since 2001, and was on disability
18   benefits from 2004-2014. Tr. 51-52, 74, 242.
19                                 STANDARD OF REVIEW
20            The ALJ is responsible for determining credibility, resolving conflicts in
21   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
22   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
23   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
24   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
25   only if it is not supported by substantial evidence or if it is based on legal error.
26   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
27   defined as being more than a mere scintilla, but less than a preponderance. Id. at
28   1098. Put another way, substantial evidence is such relevant evidence as a


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 2
      Case 2:19-cv-00389-JTR     ECF No. 26    filed 12/22/20   PageID.1003 Page 3 of 11




 1   reasonable mind might accept as adequate to support a conclusion. Richardson v.
 2   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
 3   rational interpretation, the Court may not substitute its judgment for that of the
 4   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
 5   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
 6   administrative findings, or if conflicting evidence supports a finding of either
 7   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
 8   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
 9   supported by substantial evidence will be set aside if the proper legal standards
10   were not applied in weighing the evidence and making the decision. Brawner v.
11   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
12                      SEQUENTIAL EVALUATION PROCESS
13         The Commissioner has established a five-step sequential evaluation process
14   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
15   416.920(a); Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through
16   four, the burden of proof rests upon the claimant to establish a prima facie case of
17   entitlement to disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is
18   met once a claimant establishes that a physical or mental impairment prevents the
19   claimant from engaging in past relevant work. 20 C.F.R. §§ 404.1520(a)(4),
20   416.920(a)(4). If a claimant cannot perform past relevant work, the ALJ proceeds
21   to step five, and the burden shifts to the Commissioner to show (1) the claimant
22   can make an adjustment to other work; and (2) the claimant can perform specific
23   jobs that exist in the national economy. Batson v. Commissioner of Social Sec.
24   Admin., 359 F.3d 1190, 1193-1194 (2004). If a claimant cannot make an
25   adjustment to other work in the national economy, the claimant will be found
26   disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
27   ///
28   ///


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 3
      Case 2:19-cv-00389-JTR     ECF No. 26     filed 12/22/20   PageID.1004 Page 4 of 11




 1                            ADMINISTRATIVE FINDINGS
 2         On October 10, 2018, the ALJ issued a decision finding Plaintiff was not
 3   disabled prior to October 1, 2018, but became disabled on that date.
 4         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 5   activity since the alleged onset date. Tr. 19.
 6         At step two, the ALJ determined Plaintiff did not have any severe medically
 7   determinable impairments prior to her date last insured on September 30, 2014,
 8   and was therefore not eligible for disability insurance benefits. Tr. 19-20. With
 9   respect to her application for supplemental security income filed in February 2016,
10   the ALJ found Plaintiff had the following severe impairments: anxiety disorder,
11   substance use disorder, degenerative disc disease (cervical, thoracic, and lumbar),
12   carpal tunnel syndrome, and mild hip arthritis. Tr. 20.
13         At step three, the ALJ found Plaintiff did not have an impairment or
14   combination of impairments that met or medically equaled the severity of one of
15   the listed impairments. Tr. 20-22.
16         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
17   she could perform light exertion level work with the following limitations:
18
           The claimant can lift and/or carry 20 pounds occasionally and 10
19         pounds frequently. She can sit about 6 hours and stand and/or walk
20         about 6 hours in an 8-hour day with regular breaks. The claimant has
           unlimited ability to push/pull within these exertional limitations. She
21         must avoid concentrated exposure to extreme cold, extreme heat,
22         vibration, fumes, odors, dusts, gases, poor ventilation and hazards.
           The claimant can frequently handle and finger. She can understand,
23
           remember, and carry out simple as well as routine or repetitive tasks.
24         The claimant can accept instructions from supervisors. She can work
25         with a small group of co-workers and have brief superficial contact
           with them. The claimant cannot work with the general public. She
26         needs a routine and predictable work routine with few changes.
27   Tr. 22-23.
28         At step four, the ALJ found Plaintiff had no past relevant work. Tr. 27.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 4
      Case 2:19-cv-00389-JTR     ECF No. 26    filed 12/22/20   PageID.1005 Page 5 of 11




 1         At step five the ALJ found, considering Plaintiff’s age, education, work
 2   experience, and residual functional capacity, there were jobs that existed in
 3   significant numbers in the national economy that Plaintiff could perform,
 4   specifically identifying the representative occupations of mail room clerk,
 5   housekeeping cleaner, and marking clerk. Tr. 28.
 6         Applying the medical vocational age categories non-mechanically, the ALJ
 7   found Plaintiff changed age categories on October 1, 2018, becoming an individual
 8   of advanced age, and thus met the statutory definition of disability on that date
 9   under the Medical-Vocational Guidelines. Tr. 27-29.
10         The ALJ thus concluded Plaintiff was not under a disability within the
11   meaning of the Social Security Act at any time from the alleged onset date through
12   October 1, 2018, but became disabled on that date. Tr. 30.
13                                         ISSUES
14         The question presented is whether substantial evidence supports the ALJ’s
15   decision denying benefits and, if so, whether that decision is based on proper legal
16   standards.
17         Plaintiff contends the ALJ erred by (1) adjudicating a period of time during
18   which Plaintiff had already been found disabled; and (2) rejecting medical source
19   opinions limiting her to less than a full range of sedentary work.
20                                      DISCUSSION
21   1.    Medical Opinion Evidence
22         Plaintiff asserts the ALJ improperly rejected the medical opinion evidence
23   from consultative examiner Dr. Drenguis and treating provider Dr. Schreiber and
24   gave undue weight to other opinion evidence. ECF No. 16 at 5-11.
25         When a treating or examining physician’s opinion is contradicted by another
26   physician, the ALJ is required to provide “specific and legitimate reasons” to reject
27   the opinion. Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995); Lester v.
28   Chater, 81 F.3d 821, 830-31 (9th Cir. 1995). The specific and legitimate standard


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 5
      Case 2:19-cv-00389-JTR     ECF No. 26    filed 12/22/20   PageID.1006 Page 6 of 11




 1   can be met by the ALJ setting out a detailed and thorough summary of the facts
 2   and conflicting clinical evidence, stating her interpretation thereof, and making
 3   findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). The ALJ is
 4   required to do more than offer her conclusions, she “must set forth [her]
 5   interpretations and explain why they, rather than the doctors’, are correct.” Embrey
 6   v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988).
 7         a. Dr. Drenguis
 8         Following the hearing, Plaintiff attended a consultative physical exam with
 9   Dr. William Drenguis. Tr. 889-94. Dr. Drenguis diagnosed Plaintiff with
10   degenerative changes of the lumbar spine, right shoulder impingement syndrome,
11   left carpal tunnel syndrome, right hip tenderness, and bilateral intentional tremor of
12   the hands. Tr. 893-94. He opined she was capable of standing and walking for at
13   least two hours, sitting at least four hours, and could lift and carry twenty pounds
14   occasionally and ten pounds frequently. Tr. 894. He stated she needed a cane for
15   all distances and terrain, other than in her home; could occasionally engage in
16   postural activities; and was limited in reaching with her right arm and manipulating
17   with her left hand. Id.
18         The ALJ gave this opinion limited weight, noting Dr. Drenguis’ observation
19   of gait difficulties was inconsistent with other examinations showing normal gait,
20   and finding the manipulative limitations assessed to be inconsistent with other
21   exam findings showing intact sensory functioning and coordination. Tr. 26-27. The
22   ALJ also noted that Dr. Drenguis’ limitations suggested that Plaintiff would be
23   bedridden during the day, which was not supported by medical evidence. Id.
24         Plaintiff argues the contrary records regarding gait and manipulative abilities
25   are insufficient to undermine Dr. Drenguis’ opinion, as his assessed limitations
26   were based on multiple other factors, including imaging, nerve conduction tests,
27   and other objective findings on exam. ECF No. 16 at 8-10. She further asserts that
28   nothing in Dr. Drenguis’ report either directly or indirectly indicates he thought


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 6
      Case 2:19-cv-00389-JTR     ECF No. 26    filed 12/22/20   PageID.1007 Page 7 of 11




 1   Plaintiff was bedridden. Id. at 9. Defendant counters that the ALJ reasonably
 2   considered the opinion’s consistency with the record and resolved conflicts and
 3   ambiguities in the evidence. ECF No. 23 at 4-7.
 4         The Court finds the ALJ’s analysis to be insufficient. While the ALJ is
 5   correct that the record contains some notations of Plaintiff having a normal gait,
 6   this does not negate Dr. Drenguis’ observation of abnormal gait, along with the
 7   various other objective findings he documented, including poor heel and tandem
 8   walking, her inability to perform a squat, limitations in the range of motion in her
 9   back, decreased sensation to pinprick in her thighs, tenderness and spasms in her
10   lumbar spine, and tenderness in her hip. Tr. 892-93. Dr. Drenguis also reviewed
11   imaging showing severe degenerative changes in Plaintiff’s spine and degenerative
12   joint disease in her hips. Tr. 889. The Court finds the notations of normal gait at
13   times throughout the record do not constitute substantial evidence to negate the
14   objective justifications cited by Dr. Drenguis.
15         Similarly, the ALJ cited to a visit with ARNP Melissa Covenant noting
16   intact sensory functioning and coordination as evidence contrary to Dr. Drenguis’
17   assessed manipulative limitations. Tr. 26-27 (citing Tr. 450-51). The Court finds
18   this single visit over two years prior to Dr. Drenguis’ exam does not constitute
19   substantial evidence. At the visit with Ms. Covenant, Plaintiff was seeking care for
20   chronic pain in her hips, back, and neck, along with migraine headaches. Tr. 449.
21   The physical exam documents no abnormalities of the hands and documents intact
22   sensation and coordination, but it does not clearly reflect any specific exam of the
23   hands. Tr. 450-51. Dr. Drenguis specifically noted objective observations of
24   Plaintiff’s hands and arms, including a moderate tremor in both hands and reduced
25   grip strength and sensation in the left hand. Tr. 892-93. He also reviewed the nerve
26   conduction study that was performed months after Ms. Covenant’s exam, showing
27   severe medial nerve neuropathy on the left and moderate median nerve neuropathy
28


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 7
      Case 2:19-cv-00389-JTR     ECF No. 26    filed 12/22/20   PageID.1008 Page 8 of 11




 1   on the right. Tr. 889. The evidence cited by the ALJ does not constitute substantial
 2   evidence contrary to Dr. Drenguis’ opinion.
 3         Finally, the Court agrees with Plaintiff that Dr. Drenguis’ opinion does not
 4   imply Plaintiff is bedridden. The report simply comments on her ability to engage
 5   in work-related activities throughout a workday. The opinion does not comment on
 6   Plaintiff’s ability to lay down, recline, change position, or engage in other non-
 7   work-related activities throughout the remainder of the day.
 8         On remand the ALJ will reconsider the opinion provided by Dr. Drenguis.
 9         b. Dr. Schreiber
10         In March 2018, Plaintiff’s treating doctor Nathan Schreiber completed a
11   disability exam for the state Department of Social and Health Services. Tr. 819-21.
12   He noted Plaintiff’s impairments caused moderate interference with her
13   performance of work-related activities and opined she was limited to sedentary
14   work. Tr. 820-21.
15          The ALJ gave this opinion little weight, noting it was inconsistent with
16   other opinions in the record and not supported by Dr. Schreiber’s own examination
17   findings. Tr. 26.
18         Plaintiff argues the ALJ’s rationale was insufficient, as Dr. Schreiber had
19   access to Plaintiff’s treatment record, including other exam findings, and found the
20   evidence consistent with sedentary work. ECF No. 16 at 11. Defendant argues the
21   ALJ appropriately considered the opinion’s consistency with other opinions and
22   the doctor’s own exam findings. ECF No. 23 at 7-8.
23         It is appropriate for an ALJ to consider the supportability and consistency of
24   an opinion. 20 C.F.R. §§ 404.1527(c), 416.927(c). However, as this claim is being
25   remanded for the reevaluation of other medical evidence, the ALJ shall also
26   reconsider Dr. Schreiber’s opinion.
27   ///
28   ///


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 8
      Case 2:19-cv-00389-JTR     ECF No. 26     filed 12/22/20   PageID.1009 Page 9 of 11




 1   2.     Prior disability finding
 2          Plaintiff alleges the ALJ erred by adjudicating a period of time where
 3   Plaintiff was already found disabled based on her prior application for benefits.
 4   ECF No. 16 at 4-5. She argues benefits were terminated in June 2015, and thus the
 5   ALJ’s decision that Plaintiff was not disabled as of the alleged onset date in April
 6   2014 is inconsistent with a prior determination. Id. Defendant does not address this
 7   argument in his briefing. ECF No. 23.
 8          The Court finds the ALJ did not adjudicate a period during which Plaintiff
 9   was previously found disabled, but did err in failing to consider the prior
10   allowance. The record indicates Plaintiff was previously found disabled as of
11   November 1, 2004, based on severe impairments including degenerative disc
12   disease, right shoulder impairment, adjustment disorder, and personality disorder.
13   Tr. 75-83. She was limited to sedentary work and had mental limitations, including
14   a marked limitation in the ability to relate appropriately to coworkers and
15   supervisors, which resulted in a step five allowance. Tr. 80-82. In 2010 her claim
16   was reviewed, and disability benefits were continued. Tr. 69. In 2013 the claim
17   was reviewed again, and resulted in benefit termination, effective December 13,
18   2013. Tr. 74. Due to agency policy, benefits were continued for several months
19   following the end of the disability. Id. In the present claim, Plaintiff’s attorney
20   indicated that the alleged onset date of April 1, 2014 was selected as that was the
21   first month for which she had not already received benefits. Tr. 47. There is
22   conflicting information throughout the file as to the exact reason Plaintiff’s
23   benefits were terminated, with the agency documentation appearing to indicate
24   medical improvement (Tr. 74) and Plaintiff being under the impression that
25   technical and administrative reasons were at the root of the termination. Tr. 47, 52,
26   437.
27          While an ALJ is not required to address every piece of evidence in the
28   decision, she must explain why significant probative evidence has been rejected.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 9
     Case 2:19-cv-00389-JTR      ECF No. 26    filed 12/22/20   PageID.1010 Page 10 of 11




 1   Vincent v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir. 1984). In evaluating an ALJ’s
 2   decision, the Court must consider “the entire record as a whole, weighing both the
 3   evidence that supports and the evidence that detracts from the Commissioner’s
 4   conclusion, and may not affirm simply by isolating a specific quantum of
 5   supporting evidence.” Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).
 6   By failing to address the prior award of disability and disregarding all evidence
 7   that pre-dated the alleged onset date, and thus finding no severe impairments prior
 8   to the date last insured, the ALJ’s decision appears to conflict factually with the
 9   prior decade of benefits that Plaintiff received. While conditions and symptoms
10   may wax and wane, the Court finds it difficult to accept that Plaintiff could have
11   suffered from degenerative disc disease severe enough to justify limiting her to
12   sedentary work for 2004-2013, improve to the point of having no severe
13   impairments in 2014, and then again have severe degenerative disc disease as of
14   2016. On remand, the ALJ will consider the prior allowance, along with any
15   evidence of the basis for benefit termination and any records from the prior file
16   that are relevant to the current claim.
17                                      CONCLUSION
18         The ALJ’s RFC determination is not supported by substantial evidence and
19   must be reevaluated. On remand, the ALJ shall reevaluate the medical evidence
20   and evidence of Plaintiff’s prior receipt of benefits, taking into consideration any
21   other evidence or testimony relevant to Plaintiff’s disability claim.
22         Accordingly, IT IS ORDERED:
23         1.     Plaintiff’s Motion for Summary Judgment, ECF No. 16, is
24   GRANTED.
25         2.     Defendant’s Motion for Summary Judgment, ECF No. 23, is
26   DENIED.
27         3.     The matter is REMANDED to the Commissioner for additional
28   proceedings consistent with this Order.


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 10
     Case 2:19-cv-00389-JTR     ECF No. 26   filed 12/22/20   PageID.1011 Page 11 of 11




 1         4.     An application for attorney fees may be filed by separate motion.
 2         The District Court Executive is directed to file this Order and provide a copy
 3   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff and
 4   the file shall be CLOSED.
 5         IT IS SO ORDERED.
 6         DATED December 22, 2020.
 7
 8                               _____________________________________
                                           JOHN T. RODGERS
 9                                UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING PLAINTIFF’S MOTION . . . - 11
